Citation Nr: 1732542	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-10 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an eye disorder, to include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to March 1988.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2012, December 2013, and November 2016, the Board remanded this claim for additional development.  After further development, this matter is now ready for adjudication.  


FINDING OF FACT

The Veteran's eye disorder was not shown in service or for many years thereafter and is not related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is seeking service connection for an eye disorder which he asserts is related to his service-connected disabilities, including hypertension. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, as the Veteran's diagnosed eye disorder is not one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.  Nevertheless, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Upon review of all evidence of record, the Board finds that the Veteran's service connection claim should be denied.

The Veteran's service treatment records do not report any eye diagnosis or disorder during service.  Specifically, while the Veteran's October 1984 service treatment records report that the Veteran felt like he had "something in his eye," his eye examination was negative for any notable findings.  Instead, his eye was essentially normal with no swelling or redness.  Significantly, no further eye injuries, complaints, or treatments were reported thereafter - including during subsequent examinations shortly before the Veteran's discharge in February and March of 1988.  

In fact, the post-service evidence does not reflect symptoms related to an eye disorder for many years after the Veteran left active duty service.  Specifically the first indication of an eye disorder was not until March 1999, where a pterygium was observed on both eyes with pain and discomfort - over 10 years after he left active duty.  The Board also notes that while the Veteran has been diagnosed with a refractive error of the eyes, congenital or developmental defects, such as refractive error of the eye, are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2016).  Further, the objective medical evidence does not indicate that his refractive error has been aggravated by active service or his service-connected disabilities.  

As part of this claim, the Board recognizes the statements from the Veteran regarding his history of eye symptoms since service.  In this regard, while the Veteran is not competent to make a diagnosis related to an eye disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In this case, the Board cannot ignore that there is a significant gap in time between when he left service and when he filed his claim for benefits.  Moreover the Board notes that the Veteran filed a claim for VA benefits shortly after service, but did not seek entitlement to service connection for the issues on appeal until almost 20 years later.  The fact that the Veteran was aware of the VA benefits system and sought out a claim for benefits, but made no reference to the disorders he now claims, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed eye disorder to active duty, despite his contentions to the contrary.  

In a January 2013 VA examination, the examiner conducted a thorough physical examination of the Veteran and his service and medical records, and took a detailed medical history from the Veteran.  The Veteran complained of blurry vision without eye pain or double vision.  The examiner opined that the Veteran's eye disorder, diagnosed as pterygium was not related to his service-connected disabilities, including hypertension.  In support, the examiner noted that there was no support in the medical literature for such a nexus.   

In a January 2016 VA examination, the examiner indicated that the Veteran's eye disability was not related to active service.  Specifically, the examiner noted that while the Veteran's treatment records indicate that the Veteran had symptoms of a "foreign body," during service in October 1984, the Veteran did not have any corneal scarring or other eye related disorder.  Further, the examiner opined that the Veteran does not have a current eye diagnosis that is related to the foreign body.  Additionally, the examiner indicated that the Veteran's eye disability is not related to hypertension as he does not have retinal ischemia, hemorrhaging, and/or any other eye disability that is related to or associated with hypertension.  

In a January 2017, the examiner opined that the Veteran's current eye disability, diagnosed as pterygium/pinguecula has not been aggravated by the Veteran's service-connected disabilities, including hypertension.  In support, the examiner noted that the medical literature does not support such a relationship.  Moreover, the examiner indicated that a pterygium can often develop from a pinguecula, and that environmental factors such as ultraviolet light, wind, and dust, are more likely causes.  As such, the Veteran's eye disability is not related to active service.

The Board notes that the Veteran has not offered any medical evidence, including private medical opinions, to support his assertions that his eye disorder is related to active service, including as secondary to his service-connected hypertension and/or his other service-connected disabilities.  

The Board also acknowledges the statements from the Veteran regarding the etiology of his eye disorder, which he asserts was caused by or aggravated by his service-connected disabilities.  A lay person is competent to report observable symptomatology, such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that his eye disorder may be the result of service or service-connected disabilities, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of his disorder.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for an eye condition, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  Moreover, as discussed in more detail below, the Veteran has also been provided with VA examinations per the Courts remand instructions.  

Additionally, it is noted that this appeal was remanded by the Board in December 2012, December 2013, and November 2016 in order to obtain VA examinations and addendum opinions.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided with VA examinations in January 2013 and January 2016, and an addendum opinion was obtained in January 2017.  While the Veteran contends that these examinations and opinions are inadequate, mainly because the examiners did not accurately document the Veteran's symptomatology and/or perform a proper examination, the Board finds that upon review of the examination and addendum reports, the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus the VA examination reports are adequate for adjudication purposes.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, despite the Veteran's contentions to the contrary, the examiners substantially complied with the remand instructions and rendered appropriate and adequate opinions with respect to whether or not the Veteran's eye disability relates to active service, to include as secondary to a service-connected disability (including hypertension), and on aggravation.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for an eye disorder, to include as secondary to service-connected hypertension, is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


